DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
 
Status
Claim(s) 1, 8, 10, 12 and 17 have been amended, and Claim(s) 7 and 19 have been cancelled, Claim(s) 1-6, 8-18 and 20 is/are pending in the application and have been presented for examination.

Summary
Office Action Summary:
Amendments to the claim(s) do not overcome the previous rejections under 35 USC 101, therefore the Examiner has maintained the rejection while updating wording and phrasing in accordance with the updated 2019 PEG.
Amendments to the claim(s) overcome previous rejections under 35 USC 112, therefore the Examiner has withdrawn the rejection.
Amendments to claim(s) overcome the previous objections set forth by the Examiner, therefore the Examiner has withdrawn the claim objections.
Amendments to the claim(s) overcome previous rejection under 35 USC 103, therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
The Applicant’s arguments have been fully considered but are not persuasive, see Response to Arguments below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-6, 8-18 and 20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it is determined that Claim(s) 1-6, 8-18 and 20 are directed to a system and method.

Under the 2019 PEG Step 2A, Prong 1 analysis, Claim 1 recites, "a vehicle comprising: a location device programmed to calculate a vehicle location by communicating with one or more satellites; one or more wireless transceivers programmed to enable a first communication channel associated with a first cost and administered by a vehicle manufacturer, wherein the first cost varies by the vehicle location, and a second communication channel associated with a second cost lower than the first cost and administered by a vehicle owner; and a controller programmed to query a processor to transfer manufacturer data, responsive to receiving the manufacturer data, accumulate the manufacturer data in a log file, responsive to detecting the vehicle location matches a stored location indicative of the second communication channel is available, transfer manufacturer data over the second communication channel, accumulate a count indicative of an amount of manufacturer data transferred over the second communication channel, determine the first cost using the vehicle location, determine a cost difference between the first cost and the second cost for transferring the count of data over the second communication channel relative to transferring the count of data over the first communication channel, 2Serial No. 16/156,498Atty. Dkt. No. 84063022 Reply to Final Office Action of February 18, 2021 generate an incentive amount based on a cost difference, and responsive to a redemption request, transfer the incentive amount for redemption. The underlined portions of the claim(s) indicate additional elements to be further analyzed at Step 2A-2. Claim(s) 12 and 17 are similar to Claim 1 except for vehicle controller, wherein the owner-administrated communication channel is associated with a first cost variable by the vehicle location and time of the day, and the manufacturer-administrated communication channel is associated with a second cost variable by the vehicle location and time of the day (Claim 12), and A vehicle communication system, determine the second cost using the vehicle location, time of the transfer and the count (Claim 17). The underlined limitations of the Claim(s) indicate additional elements that are to be further evaluated at Step 2A-2. The limitations of the Claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices and/or marketing/sales activities.
Dependent Claim(s) 2-6, 8-11, 13-16, 18 and 20 are also considered as encompassed by the abstract idea indicating the receiving of a redemption request (Claim 2, 3), generating a digital signature (Claim 4, 5), and resetting the data count and incentive amount after redemption (Claim 6), determining a cost for transferring data (Claim 8), transferring data (Claim 9, 18, 16), generating an incentive amount based on a cost and time of day  (Claim 10), generating an incentive based on a cost savings (Claim 11), transferring incentive data to a device (Claim 13), sending a notification (Claim 14), and storing the amount of data transferred (Claim 15).  

Under the 2019 PEG Step 2A, Prong 2 analysis, the limitations of A vehicle comprising: a vehicle comprising: one or more wireless transceivers, a controller programmed to query a processor (Claim 1), A method comprising: by a vehicle controller (Claim 12), A 

Under the 2019 PEG Step 2B analysis, the Claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes that, as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6, 8, 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barany et al (US 2020/0077328 A1), hereinafter “Barany”, in view of Sweeney et al (US 2009/0089165 A1), hereinafter “Sweeney”.
	
	Claim 1:   Barany discloses A vehicle comprising: 
	a location device programmed to calculate a vehicle location by communicating with one or more satellites (see at least 0025); 
	one or more wireless transceivers programmed to enable a first communication channel associated with a first cost and administered by a vehicle manufacturer, wherein the first cost varies by the vehicle location, and a second communication channel associated with a second cost lower than the first cost and administered by a vehicle owner (0016, cost varies based on location as well as other factors such as the time of day and the amount of data, 0036, user’s home wi-fi, 0037-0040, optimizing different network parameters for user-initiated data transfers and vehicle manager-initiated data transfer, 0049)
	and a controller programmed to query a processor to transfer manufacturer data, responsive to receiving the manufacturer data, accumulate the manufacturer data in a log file (0027), 
	responsive to detecting the vehicle location matches a stored location indicative of the second communication channel is available (0007, 0036-0038), transfer manufacturer data over the second communication channel, accumulate a count 
	determine the first cost using the vehicle location, determine a cost difference between the first cost and the second cost for transferring the count of data over the second communication channel relative to transferring the count of data over the first communication channel (0005-0006, 0019, 0038, 0049, see also Fig. 4. 410-430), 2Serial No. 16/156,498Atty. Dkt. No. 84063022 Reply to Final Office Action of February 18, 2021 
	It appears that Barany may not disclose, generate an incentive amount based on a cost differenc user value may be calculated based on the amount and types of services purchased (Sweeney at 0012). The Examiner understands the basis for the reward of Sweeney is essentially a cost savings associated with the usage of data and bandwidth at certain times or between service plans. The Examiner finds offering a reward to reduce cost to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore the Examiner finds and understands that it would be obvious to one of ordinary skill in the art to incorporate the technique of generating a reward based on the cost savings of Sweeney with the system and method for dynamically optimizing the cost of data transfer by determining the cost difference between available networks as disclosed Barany in order to generate an incentive based on the cost difference (i.e. cost savings) of transferring data over the second communication channel as opposed to the 

	Claim 2: Barany in view of Sweeney discloses The vehicle of claim 1, however it appears that Barany may not explicitly disclose, wherein the controller is further programmed to communicate with a diagnostic tool and receive the redemption request from the diagnostic tool, Sweeney, however teaches at 0052, the upgrade credit can be redeemed using a computing device such as a personal computer, laptop, PDA, wireless phone, media player, or other similar system or device. The Examiner finds that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for dynamically optimizing the cost of data transfer of Barany to include receiving a redemption request from a diagnostic tool in order to allow the user to redeem the reward at any time as taught by Sweeney (0043). The Examiner understands that the diagnostics tool is any device capable of sending and receiving data.
	
	Claim 3: Barany in view of Sweeney discloses The vehicle of claim 1, however it appears that Barany may not explicitly disclose, wherein the controller is further programmed to establish a connection with a remote server and receive the redemption request from a remote server, Sweeney, however teaches a remote server for redeeming a credit at 0004, 0063, 0069. The Examiner finds that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

	Claim 6: Barany in view of Sweeney discloses The vehicle of claim 1, however it appears that Barany may not explicitly disclose, wherein the controller is further programmed to, responsive to receiving a status indicative of completion of the redemption, reset the count and the incentive amount, Sweeney, however teaches the user can redeem the upgrade credit, view previous upgrade credit amount and upgrade credit total before and after redemption (Sweeney at 0052-0054, 0057). The Examiner finds resetting a rewards amount after redemption to be applying a known technique to a known device (method, product). Therefore the Examiner finds and understands that it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of resetting the count and incentive amount of Sweeney with the system and method for dynamically optimizing the cost of data transfer of Barany in order to accurately track the amount of rewards earned by the user.

	Claim 8: Barany in view of Sweeney discloses The vehicle of claim 1 wherein the controller is further programmed to determine the first cost using a time of the day when the manufacturer data is transferred (Barany at 0019-0020, 0036, 0050). 
	
	Claim 10: Barany in view of Sweeney discloses The vehicle of claim 1 wherein the incentive amount is further based on a cost associated with the second communication channel at a time of transfer, Barany discloses determining a cost associated with the time of transfer (Barany at 0007, 0018-0019), however it appears that Barany may not explicitly disclose generating an incentive amount based on a cost, Sweeney, however teaches rewarding the user with an upgrade credit based on the time and usage of bandwidth, (Sweeney at 0043). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for dynamically optimizing the cost of data transfer of Barany to include generating an incentive based on the cost associated with a communication channel as taught by Sweeney in order to reward and encourage users to transfer data at times other than peak hours as taught by Sweeney (0043).

	Claim 11: Barany in view of Sweeney discloses The vehicle of claim 1, it appears that Barany may not explicitly disclose,  wherein the controller is further programmed to receive, from a remote server after a transfer, a cost-savings amount and generate the incentive amount based on the cost-savings amount, Sweeney, however teaches rewarding the user with an upgrade credit based on the time and usage of bandwidth, (Sweeney at 0043) and user value may be calculated based on the amount and types of services purchased (Sweeney at 0012). The Examiner understands the basis or motivation for the reward of Sweeney is the cost difference or essentially the cost savings realized by a service provider when the individual transfers data at a particular 
	
	Claim 12: Barany discloses A method comprising: by a vehicle controller, receiving manufacturer data from a plurality of devices of the vehicle via an in- vehicle network (0027, 0030), 
	responsive to detecting the vehicle location matches a stored location indicative of the second communication channel is available, attempt to connect to an owner-administrated communicating channel (0007, 0036-0038, 0050-0051); 
	responsive to the owner-administrated communication channel being available, transferring the manufacturer data and user data over the owner-administrated communication channel; accumulating a count indicative of an amount of the manufacturer data transferred (0018, 0036, 0049, 0047, 0050-0051);
	wherein the owner-administrated communication channel is associated with a first cost variable by the vehicle location and time of the day and the manufacturer-administrated communication channel is associated with a second cost variable by the vehicle location and time of the day (0020, 0022, 0036, 0050-0051) .  
 user value may be calculated based on the amount and types of services purchased (Sweeney at 0012). The Examiner understands the basis for the reward of Sweeney is essentially a cost savings associated with the usage of data and bandwidth at certain times or between service plans. The Examiner finds offering a reward to reduce cost to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore the Examiner finds and understands that it would be obvious to one of ordinary skill in the art to incorporate the technique of generating a reward based on the cost savings of Sweeney with the system and method for dynamically optimizing the cost of data transfer by determining the cost difference between available networks as disclosed Barany in order to generate an incentive based on the cost difference (i.e. cost savings) of transferring data over the second communication channel as opposed to the first communication channel. MPEP 2143(1) (C) Use of known technique to improve similar devices (methods, or products) in the same way is obvious.

	Claim 17: Barany discloses A vehicle communication system comprising: 
	a location device programmed to calculate a vehicle location (see at least 0025); 

	and a second communication channel associated with a second cost lower than the first cost and administered by a vehicle owner (0036-0038, user’s home wi-fi), wherein the second cost varies by the vehicle location and time of the day (0016, cost varies based on location as well as other factors such as the time of day and the amount of data, 0049); 
	and a controller programmed to 5Serial No. 16/156,498Atty. Dkt. No. 84063022 Reply to Final Office Action of February 18, 2021responsive to receiving the manufacturer data, accumulate the manufacturer data in a log file (0027), 
	responsive to detecting the vehicle location matches a stored location indicative of the second communication channel is available, transfer manufacturer data over the second communication channel, accumulate a count indicative of an amount of manufacturer data transferred over the second communication channel, determine the second cost using the vehicle location, time of the transfer and the count (0018-0020, 0036, 0047, 0049, 0050-0051),
	It appears that Barany may not disclose, generate an incentive amount based on a cost difference between the first cost and the second cost for transferring the count of data over the second communication channel relative to transferring the count of data over the first communication channel, and responsive to a redemption request, transfer the incentive amount for redemption, Sweeney, however teaches rewarding the user  user value may be calculated based on the amount and types of services purchased (Sweeney at 0012). The Examiner understands the basis for the reward of Sweeney is essentially a cost savings associated with the usage of data and bandwidth at certain times or between service plans. The Examiner finds offering a reward to reduce cost to be applying a known technique to a known device, method or product ready for improvement to yield predictable results.
	Therefore the Examiner finds and understands that it would be obvious to one of ordinary skill in the art to incorporate the technique of generating a reward based on the cost savings of Sweeney with the system and method for dynamically optimizing the cost of data transfer by determining the cost difference between available networks as disclosed Barany in order to generate an incentive based on the cost difference (i.e. cost savings) of transferring data over the second channel as opposed to the first channel. MPEP 2143(1) (C) Use of known technique to improve similar devices (methods, or products) in the same way is obvious.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barany et al in view of Sweeney, further in view of Beaty et al (US 2014/0136689 A1), hereinafter “Beaty”.

	Claim 4: Barany in view of Sweeney further in view of Beaty discloses The vehicle of claim 1 wherein the controller is further programmed to, responsive to receiving an   Barany discloses encrypting and securing data (Barany at 0043), however it appears that Barany in view of Sweeney does not disclose that the signature is associated with the count and incentive amount, Beaty however teaches associating a digital signature with the count at 0076-0079. The Examiner finds that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encrypting and securing data as disclosed by Barany in view of Sweeney to include a signature associated with the amount of data transferred of Beaty in order to confirm and authenticate the data as taught by Beaty (0076-0077).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barany et al in view of Sweeney, further in view of Beaty in view of Reichenbach et al (US 2020/0090207 A1), hereinafter “Reichenbach”.

	Claim 5: Barany in view of Sweeney further in view of Beaty disclose The vehicle of claim 4, however it appears that Barany in view of Sweeney and Beaty may not explicitly disclose, wherein the controller is further programmed to generate the digital signature based on a vehicle identification number and a secret key, Reichenbach, however teaches generating a digital signature associated with the vehicle identification number and a key (Reichenbach at 0023-0025, 0080-0082). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the .

Claim(s) 9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barany in view of Sweeney further in view of Ricci et al (US 2016/0086391 A1), hereinafter “Ricci”.

	Claim 9: Barany in view of Sweeney discloses The vehicle of claim 1, however it appears that Barany in view of Sweeney may not explicitly disclose, wherein the controller is further programmed to, responsive to the second communication channel being inaccessible for a predetermined time, transfer the manufacturer data over the first communication channel without accumulating the count, Ricci, however teaches the missing limitations at 0568, 559.
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art to further modify the system and method for dynamically optimizing the cost of data transfer as disclosed by Barany in view of Sweeney with transferring the data over the second channel when the first channel is not available without accumulating the count as taught by Ricci in order to in order to optimize the cost savings of transferring the data over an available communication channel as taught by Ricci at 0558-0559.

	Claim 16: Barany in view of Sweeney discloses The method of claim 12, however it appears that Barany in view of Sweeney may not explicitly disclose, further comprising, by the vehicle controller, responsive to the owner-administrated communication channel being inaccessible for a predetermined time, transferring the manufacturer data over the manufacturer- administered communication channel without accumulating the count, Ricci, however teaches the missing limitations at 0568, 559.
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art to further modify the system and method for dynamically optimizing the cost of data transfer as disclosed by Barany in view of Sweeney with transferring the data over the second channel when the first channel is not available without accumulating the count as taught by Ricci in order to in order to optimize the cost savings of transferring the data over an available communication channel as taught by Ricci at 0558-0559.

	Claim 18: Barany in view of Sweeney discloses The vehicle communication system of claim 17, however it appears that Barany in view of Sweeney may not explicitly disclose, wherein the controller is further programmed to, responsive to the second communication channel being inaccessible for a predetermined time, transfer the manufacturer data over the first channel without accumulating the count, Ricci however teaches the missing limitations at 0559 and 0568. 
.

Claim 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barany in view of Sweeney, further in view of Scholz et al (US 2014/0222539 A1) hereinafter “Scholz”.
	
	Claim 13: Barany in view of Sweeney disclose The method of claim 12, however it appears that Barany in view of Sweeney may not explicitly disclose, further comprising, by the vehicle controller, transferring the incentive value to an external device responsive to receiving a request to redeem the incentive value, Scholz, however teaches transferring the incentive value to an external device in response to a redemption request at 0016, 0024, 0038, 0043, 0070-0073. 
	The Examiner finds transferring a reward to a device for redemption to be applying a known technique to a known device (method, product). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system and method for dynamically 
	
	Claim 14: Barany in view of Sweeney further in view of Scholz discloses The method of claim 13, however it appears that Barany in view of Sweeney may not explicitly disclose further comprising, by the vehicle controller, sending a notification to the vehicle owner responsive to transferring the incentive value, Scholz, however further teaches sending confirmation to a user (Scholz at 0068, 0071). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or combine the system and method for dynamically optimizing the cost of data transfer of Barany in view of Sweeney with the confirmation of Scholz in order to verify to the user that the incentive has been redeemed. 

	Claim 20: Barany in view of Sweeney discloses The vehicle communication system of claim 17, however it appears that Barany in view of Sweeney may not explicitly disclose, wherein the controller is further programmed to transfer the incentive value to an external system responsive to receiving a request to redeem the incentive value, Scholz, however teaches transferring the incentive value to an external system in response to a redemption request (Scholz at 0016, 0024, 0038, 0043, 0070-0073). The Examiner finds transferring a reward to a system for redemption to be applying a known technique to a known device (method, product). Therefore it would .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barany in view of Sweeney in further view of Ricci in further view of Beaty and in further view of Reichenbach. 

	Claim 15: Barany in view of Sweeney disclose The method of claim 12, further comprising, by the vehicle controller, storing the count partitioned by time and location, Barany discloses encrypting and securing data and storing the amount/type of data (see 0043, 0047, 0050), however it appears that Barany in view of Sweeney may not explicitly disclose that the count is partitioned by time and location, Ricci however teaches monitoring bandwidth associated with different connectivity types for the number of bytes transmitted, and the transfer time and location (Ricci at 0563-0568, transfer times, transfer locations, see also 0584). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate partitioning the count by time and location as taught by Ricci with storing the amount/type of data as disclosed by Barany in view of Sweeney in order to further optimize the cost of transferring data by storing the count partitioned 
	 It appears that Barany in view of Sweeney and Ricci may not explicitly disclose a signature that is based on a vehicle identification number, the count, and a secret key, Beaty however teaches a signature associated with the count (Beaty at 0076-0079), the Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for dynamically optimizing the cost of data transfer and encrypting and securing data as disclosed Barany in view of Sweeney and Ricci to include the signature associated with the amount of data transferred of Beaty in order to confirm and authenticate the data as taught by Beaty (0076-0077). 
	Where Beaty teaches associating a signature with the data count (0076-0079) it appears that Beaty may not explicitly disclose the signature is associated with the vehicle identification number and secret key, Reichenbach however teaches generating a digital signature associated with the vehicle identification number and a key (Reichenbach at 0023-0025, 0080-0082). The Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify encrypting and securing data and the signature associated with the data count partitioned by location and time as disclosed by Barany in view of Sweeney further in view of Ricci and Beaty to include a signature based on the vehicle identification number and a key as taught by Reichenbach in order to verify and associate the data with the vehicle as taught by Reichenbach (0082).

Response to Amendment
Amendments to the Claim(s) do not overcome rejection(s) under 35 USC 101, therefore the Examiner maintains the rejection while updating the wording and phrasing in accordance with 2019 PEG.
Amendments to the claim(s) overcome previous rejections under 35 USC 112, therefore the Examiner has withdrawn the rejection.
Amendments to claim(s) overcome the previous objections set forth by the Examiner, therefore the Examiner has withdrawn the claim objections.
Amendments to the claim(s) overcome previous rejection under 35 USC 103, therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
Applicant's arguments have been fully considered but they are not persuasive.


Response to Arguments
 The Applicant argues that the amended claims are not directed to an abstract idea (starting on page 7 of Remarks) because the claim(s) now recite, “[a] vehicle comprising: a location device programmed to calculate a vehicle location by communicating with one or more satellites; one or more wireless transceivers...", however the Examiner disagrees, according to the Applicant specification at paragraphs 0020, 0044, 0058, “the location device” is apparently just a Global Positioning System for determining the 
	The Applicant further argues that additional features such as "wherein the first cost varies by the vehicle location," and "determine the first cost using the vehicle location, determine a cost difference between the first cost and the second cost for transferring the count of data over the second communication channel relative to transferring the count of data over the first communication channel”, improves the operation of the vehicle. The Examiner disagrees, the additional features recited in the amended claim(s) serves to further narrow the abstract idea and does not provide an improvement to the operation of the vehicle, since the vehicle would operate as it normally would regardless of the costs associated with transferring data. The Examiner has fully considered the arguments presented by the Applicant however they are not persuasive, therefore the Examiner has maintained the rejection under 35 USC 101.
Applicant’s arguments with respect to claim(s) 1, 12 and 17 have been considered moot because the arguments do not apply to the current rejection.
The Applicant relies on the same arguments for depending claims 2-6, 8-11, 13-16, 18 and 20 therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-6, 8-11, 13-16, 18 and 20.
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/M.G./
Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622